         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 1 of 62




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) VICKI JO LEWIS, Individually and as                  )
Co-Personal Representative of the ESTATE OF              )
ISAIAH MARK LEWIS, deceased; and                         )
(2) TROY LEVET LEWIS, Individually and as                )
Co-Personal Representative of the ESTATE OF              )
ISAIAH MARK LEWIS, deceased,                             )
                                                         )
                     Plaintiffs,                         )
                                                         )
v.                                                       )   Case No. CIV-19-489-R
                                                         )
(1) CITY OF EDMOND, an Oklahoma Municipal                )
Corporation;                                             )
(2) POLICE SGT. MILO BOX, Individually; and              )
(3) POLICE OFFICER DENTON SCHERMAN,                      )
Individually,                                            )
                                                         )
                     Defendants.                         )

          DEFENDANTS’ JOINT REQUESTED JURY INSTRUCTIONS

       COME NOW the Defendants, City of Edmond, Milo Box and Denton Scherman,

and request the following jury instructions for submission to the jury at trial in the above-

captioned matter.




                                             1
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 2 of 62




                      REQUESTED JURY INSTRUCTION NO. 1

                         Nature of the action –Issues in the case

       Plaintiffs, Vicki Jo Lewis and Troy Levet Lewis, claim damages alleged to have

been sustained as the result of a deprivation, under color of state law, of rights secured to

Isaiah Mark Lewis, their deceased son, by the Fourth and Fourteenth Amendments of the

United States Constitution and by a federal statute protecting the civil rights of all persons

within the United States, 42 U.S.C. § 1983.

       Specifically, Plaintiffs allege that Defendants, The City of Edmond, Oklahoma,

police officer Milo Box and police officer Denton Scherman, subjected Isaiah Mark Lewis

to deprivation of the right not to be subjected to an unreasonable seizure, the right to be

free from the excessive use of force and the right to equal protection of the law.

       Plaintiffs have also asserted a claim governed by the laws of the State of Oklahoma,

arising out of the same facts. Plaintiffs allege Defendant City of Edmond is liable for the

alleged negligent acts of Defendants Milo Box and Denton Scherman in using

unreasonable force against Isaiah Lewis, deceased.

       Defendants deny that any of their actions during the time in question violated Isaiah

Mark Lewis’ constitutional rights. Defendants claim that they were acting in good faith,

with probable cause, that their actions were reasonable and that police officers Box and

Scherman acted in self-defense. Defendants further claim that they are not at fault nor have

they committed any wrongdoing in regard to the incident sued upon.


                                              2
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 3 of 62




3B Fed. Jury Prac. & Instr. § 165.01 (5th ed.) (modified to include state law claim)




                                            3
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 4 of 62




                      REQUESTED JURY INSTRUCTION NO. 2

                                 Duties of a Police Officer

       Under Oklahoma law, a municipal police officer shall at all times have the power to

make or order an arrest for any offense against the laws of this state or the ordinances of

the municipality. Further, the officers in this case had a duty to investigate and enforce the

municipal ordinances of the City of Edmond and the laws of the State of Oklahoma.



11 O.S. § 34-101




                                              4
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 5 of 62




                    REQUESTED JURY INSTRUCTION NO. 3

                             Officer’s Duty to Investigate

      It is a police officer’s right and duty to investigate unusual or suspicious

circumstances. This includes the investigation of crimes committed in the officer’s

presence or which a reasonable person might believe are about to be committed.



Mason v. State, 1979 OK CR 132, 603 P.2d 1146




                                           5
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 6 of 62




                      REQUESTED JURY INSTRUCTION NO. 4

                              City of Edmond Ordinances

       Under the City of Edmond municipal ordinances, it is a crime to commit any of the

following offenses:

       1. Indecent exposure. Pursuant to Edmond Ordinance 8.08.170, it is unlawful for

          any person to appear in any public place in the city in a state of nudity or in any

          offensive, indecent or lewd dress; or to make an indecent public exposure of his

          or her person.

       2. Lewd conduct. Pursuant to Edmond Ordinance 8.08.180, it is unlawful for any

          person to conduct himself or herself in a lewd or indecent manner or in a manner

          offensive to the good morals of the city, or to perform any act which is

          detrimental to the good morals of the city, in any public or private place within

          the city.

       3. Resisting an Officer. Pursuant to Edmond Ordinance 8.20.020, it is unlawful for

any person knowingly or willfully to resist, oppose or obstruct the Chief of Police, or any

other policeman, the Municipal Judge, or any other officer or employee of the City in the

discharge of his official duties; or, by threats or otherwise, to intimidate or attempt to

intimidate any such officer or employee from the discharge of his official duties; or to

assault or beat, or revile, abuse, be disrespectful to, use abusive or indecent language


                                             6
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 7 of 62




toward or about any such officer or employee while such officer or employee is in the

discharge of his official duties.

       4. Domestic Assault. Pursuant to Edmond Ordinance 8.12.100, it is unlawful for

any person to willfully and unlawfully attempt or offer with force or violence to do a

corporal hurt to another.



Edmond Code of Ordinances, Sections 8.08.170; 8.08.180; 8.12.100 and 8.20.020




                                          7
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 8 of 62




                      REQUESTED JURY INSTRUCTION NO. 5

                               Laws of the State of Oklahoma

       The laws of the State of Oklahoma provide:

       1. Attempt to Prevent Performance of Executive Duty. Pursuant to 21 O.S. §

267, every person who attempts, by means of threat or violence, to deter or prevent any

executive officer from performing any duty imposed upon such officer by law, is guilty of

a misdemeanor.

       2. Resistance to Executive Officer's Performance of Duty. Pursuant to 21 O.S. §

268, every person who knowingly resists, by the use of force or violence, any executive

officer in the performance of his duties, is guilty of a misdemeanor.

       3. Obstruction of Public Officer. Pursuant to 21 O.S. § 540, every person who

willfully delays or obstructs any public officer in the discharge or attempt to discharge any

duty of his office, is guilty of a misdemeanor.

       4. Assault & Battery Upon Police Officer. Pursuant to 21 O.S. § 649, every person

who, without justifiable or excusable cause knowingly commits battery or assault and

battery upon the person of a police officer while the officer is in the performance of his or

her duties, is guilty of a felony.

       5. Justifiable Deadly Force by Officer. Pursuant to 21 O.S. §732, a peace officer

is justified in using deadly force when in effecting an arrest the officer reasonably believes

both that: such force is necessary to prevent the arrest from being defeated by resistance or


                                              8
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 9 of 62




escape, and there is probable cause to believe that the person to be arrested has committed

a crime involving the infliction or threatened infliction of serious bodily harm or otherwise

indicates that he will endanger human life or inflict great bodily harm unless arrested

without delay.

       A peace officer is also justified in using deadly force when the officer is in the

performance of his legal duty and reasonably believes the use of force is necessary to

protect himself or others from the infliction of serious bodily harm.

       6. Burglary in the First Degree. Pursuant to 21 O.S. §1431, every person who

breaks into and enters the dwelling house of another, in which there is at the time some

human being, with the intent to commit some crime therein, by forcibly bursting or

breaking an outer door of such house is guilty of the felony of burglary in the first degree.

       7. Burglary in the Second Degree. Pursuant to 21 O.S. §1435, every person who

breaks and enters the dwelling house of another, in which there is at the time no human

being present, is guilty of the felony of burglary in the second degree.

       8. Breaking and Entering without Permission. Pursuant to 21 O.S. §1438(B),

every person who, without the intention to commit any crime therein, shall willfully and

intentionally break and enter into any building, trailer, vessel or other premises used as a

dwelling without the permission of the owner or occupant thereof, shall be guilty of a

misdemeanor.




                                             9
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 10 of 62




       9. Physical or Deadly Force Against Intruder. Pursuant to 21 O.S. §1289.25, a

person is presumed to have held a reasonable fear of imminent peril of death or great bodily

harm to himself when using defensive force that is intended or likely to cause death or great

bodily harm to another if: the person against whom the defensive force was used had

unlawfully and forcibly entered the residence of the person who used the defensive force.

       A person who unlawfully and by force enters a residence of another person is

presumed to be doing so with the intent to commit an unlawful act involving force or

violence.

       A person who uses lethal defensive force against an intruder is justified in using

such force and is immune from criminal prosecution and civil action for the use of such

defensive force.

21 O.S. §§ 267, 268, 540, 649, 732, 1289.25, 1431, 1435 & 1438(B)




                                             10
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 11 of 62




                     REQUESTED JURY INSTRUCTION NO. 6

                            Section 1983 Introductory Instruction

       Plaintiffs are suing under Section 1983, a civil rights law passed by Congress that

provides a remedy to persons who have been deprived of their federal constitutional rights

under color of state law.



Instructions for Civil Rights Claims Under Section 1983, 3d Circuit, Instruction 4.1 (2018).




                                             11
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 12 of 62




                      REQUESTED JURY INSTRUCTION NO. 7

                 Section 1983 – Burden of Proof & Elements of Claim

        In order to prove plaintiffs’ claims under 42 U.S.C. § 1983, the burden is upon

plaintiffs to establish by a preponderance of the evidence each of the following three

elements:

        First: That defendants performed acts that operated to deprive Isaiah Mark Lewis,

deceased, of one or more of his federal constitutional rights, as defined and explained in

these instructions, by the unreasonable use of excessive force during the course of his

seizure or by treating him differently than others similarly situation on the account of his

race.

        Second: That defendants acted under the color of state law; and

        Third: That defendants’ acts were the proximate cause of damages sustained by

Plaintiffs as a result of the death of Isaiah Mark Lewis, deceased.

        Because Defendant police officer Milo Box and Defendant police officer Denton

Scherman were officials of the City of Edmond, Oklahoma at the time of the acts in

question, Defendant police officer Milo Box and Defendant police officer Denton

Scherman were acting under color of state law. In other words, the second requirement is

satisfied. The following instructions will guide your decision on the first and third

elements.

3B Fed. Jury Prac. & Instr. § 165.20 (5th ed.) (modified); Pattern Jury Instructions of the
District Judges Association of the Fifth Circuit, Civil Cases, Instruction No. 10.1 (1999).

                                             12
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 13 of 62




                      REQUESTED JURY INSTRUCTION NO. 8

                                        Excessive Force

       Plaintiffs claim Defendant police officer Milo Box and Defendant police officer

Denton Scherman used excessive force when they seized Isaiah Mark Lewis, deceased.

Whether or not the force used was unreasonable is a question to be determined by you in

light of all of the evidence received in the case.

       You must determine the degree of force that a reasonable and prudent police officer

would have applied under the circumstances shown from the evidence received in this case.

In determining whether the Defendant police officer Milo Box or Defendant police officer

Denton Scherman used excessive force, you may consider:

       1. The extent of the injury suffered;

       2. The need for the application of force;

       3. The relationship between the need and the amount of force used;

       4. The threat reasonably perceived by police officer Milo Box or police officer

Denton Scherman; and

       5. Any efforts made to temper the severity of a forceful response. Injuries which

result from, for example, an officer's use of force to overcome resistance do not involve

constitutionally protected interests.

       The reasonableness of a particular use of force must be judged from the perspective

of a reasonable officer on the scene, rather than with hindsight. The nature of


                                               13
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 14 of 62




reasonableness must allow for the fact that police officers are often forced to make split-

second judgments—under circumstances that are tense, uncertain, and rapidly evolving—

about the amount of force that is necessary in a particular situation.

       This reasonableness inquiry is an objective one. The question is whether Defendant

police officer Milo Box's actions or Defendant Denton Scherman’s actions were

objectively reasonable in light of the facts and circumstances confronting each of them,

without regard to either’s underlying intent or motivation.

       If you find that plaintiffs have proven their claim, you must then consider the

defense of the defendant police officers that their conduct was objectively reasonable in

light of the legal rules clearly established at the time of the incident in issue and that they

are therefore not liable.

       Police officers are presumed to know about the clearly established constitutional

rights of citizens. Regarding the use of force, an officer’s use of force must be “objectively

reasonable”, which requires consideration of the following factors: (1) The severity of the

crime committed by Isaiah Mark Lewis; (2) Whether Isaiah Mark Lewis posed an

immediate threat to the safety of the involved officers or others, including the resident of

the home; and (3) Whether Isaiah Mark Lewis was actively resisting arrest or attempting

to evade arrest by flight at the time of the use of force.

       If, after considering the scope of discretion and responsibility generally given to

police officers in the performance of their duties, and after considering all of the


                                              14
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 15 of 62




surrounding circumstances of the case as they would have reasonably appeared at the time

of the seizure, you find from a preponderance of the evidence that plaintiffs have proved

that defendant police officers knowingly violated the law regarding Isaiah Mark Lewis’

constitutional rights, you must find for plaintiffs.

       If, however, you find that defendant police officers had a reasonable belief that their

actions did not violate the constitutional rights of Isaiah Mark Lewis, then you cannot find

defendant police officers liable even if Isaiah Mark Lewis’ rights were in fact violated as a

result of the defendant police officers' objectively reasonable actions.




3B Fed. Jury Prac. & Instr. § 165.23 (5th ed.)




                                              15
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 16 of 62




                     REQUESTED JURY INSTRUCTION NO. 9

                                   Reasonable Mistake


       The Fourth Amendment objective reasonableness standard allows room for

reasonable errors in judgment. It is inevitable that police officers will in some cases

mistakenly conclude that a particular course of conduct is proper. If the mistake is

reasonable, defendants cannot be held liable.

       The appropriate inquiry is whether Defendant police officer Milo Box's actions or

Defendant Denton Scherman’s actions were objectively reasonable in light of the facts and

circumstances confronting each of them.

       You should take into account that there may be more than one reasonable

interpretation of the facts confronting each officer, and more than one reasonable response.

Unless you find from all the facts and circumstances as they appeared to the police officers

at the scene that no reasonable officer would have done what Officer Milo Box or Officer

Denton Scherman did, then you should find for the Defendants.



Harlow v. Fitzgerald, 457 U.S. 800 (1982).




                                             16
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 17 of 62




                     REQUESTED JURY INSTRUCTION NO. 10

                          Municipal Liability –Failure to Train

       Plaintiffs claim that Isaiah Mark Lewis died as a result of Defendant City of

Edmond's failure to properly train its officers and that this alleged failure can be considered

to be the official policy of Defendant City of Edmond. Your verdict will be for Plaintiffs

and against Defendant City of Edmond only if you first find that Isaiah Mark Lewis

suffered a violation of his constitutional rights. If you so find, then you must also find:

       First: That Defendant City of Edmond's training program was inadequate to train its

officers and employees to carry out their duties;

       Second: The need for more training or different training is so obvious, and the

inadequacy so likely to result in the violation of constitutional rights, that the policymakers

of Defendant City of Edmond can reasonably be said to have been deliberately indifferent

to the need for such training; and

       Third: The failure of Defendant City of Edmond to provide proper training was a

cause of Isaiah Mark Lewis’ death.

       If you find all of these elements are present, you should find in favor of Plaintiffs

and against Defendant City of Edmond. If you do not find any one of these elements, then

you should find in favor of the Defendant City of Edmond and against the Plaintiffs.



3B Fed. Jury Prac. & Instr. § 165.26 (5th ed.) (modified)


                                              17
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 18 of 62




                    REQUESTED JURY INSTRUCTION NO. 11

                                 Deliberate Indifference

       “Deliberate indifference” to the rights of others is the conscious or reckless

disregard of the consequences of one's acts or omissions. Deliberate indifference requires

more than negligence or ordinary lack of due care.



3B Fed. Jury Prac. & Instr. § 165.41 (5th ed.)




                                            18
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 19 of 62




                      REQUESTED JURY INSTRUCTION NO. 12

                    Municipalities - Policy Making at City of Edmond

       Plaintiffs claim that Defendant City of Edmond, a municipality, is liable for the

alleged constitutional deprivations. A city is liable for the deprivation of a constitutional

right if the deprivation was pursuant to governmental custom, policy, ordinance, regulation

or decision. Therefore, if you find that Isaiah Mark Lewis died as the proximate or legal

result of a City of Edmond policy, custom, ordinance, regulation or decision, whether made

by its lawmakers or by those officials whose edicts or acts may fairly be said to represent

official policy, the city itself will be responsible.

       In matters of Edmond Police Department day to day operations, Chief of Police,

J.D. Younger, is the official whose acts constitute final official policy of the City Edmond.

In any other matters pertaining to Edmond, including employment decisions, Edmond City

Manager, Larry Stevens, is the official whose acts constitute final official policy of the City

of Edmond. Therefore, if you find that the acts of Chief Younger deprived Isaiah Mark

Lewis of constitutional rights through Police operations, the City of Edmond is liable for

such deprivations. If you find that the acts of City Manager Larry Stevens deprived Isaiah

Mark Lewis of constitutional rights through employment decisions of Edmond, the City of

Edmond is liable for such deprivations.




                                               19
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 20 of 62




       If you find that the City of Edmond did not deprive Isaiah Mark Lewis of his

constitutional rights through any custom, policy, ordinance, regulation or decision, then

you are instructed to find in favor of the Defendant City of Edmond and against Plaintiffs.




Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701 (1989); Monell v. Dept. of Social Servs. of
New York, 436 U.S. 658 (1978)




                                            20
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 21 of 62




                       REQUESTED JURY INSTRUCTION NO. 13

                               Inadequate Training – Single Incident

       Proof of a single incident of unconstitutional activity is insufficient to impose

liability unless proof of the incident includes proof that it was caused by an existing

municipal policy which policy can be attributed to a municipal policymaker. A simple

finding of an “inadequate training” policy will not suffice to make the City of Edmond

liable for failure to train.


City of Oklahoma City v. Tuttle, 471 U.S. 808, 823 (1985)




                                                21
           Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 22 of 62




                    REQUESTED JURY INSTRUCTION NO. 141

             Other Instances of Alleged Excessive Force -- Limited Purpose

       You have heard evidence of other instances involving the use of force by Edmond

police officers. You may consider that evidence only as it bears on whether the Defendant,

City of Edmond, had knowledge or an absence of mistake with regard to the use of

excessive force by its officers that contributed to Isaiah Lewis’ death, and for no other

purpose.

       Of course, the fact that other police officers may have committed an act similar to

the ones complained of by Plaintiffs in this case does not mean Defendants Milo Box or

Denton Scherman necessarily committed the acts complained of in this case.

       Finally, you may not consider the evidence of other instances involving the use of

force by Edmond police officers as a basis for any damage award in this case, including

either actual damages to Plaintiffs or punitive damages.



Fed. R. Evid. 404(b); 10th Cir. Criminal Pattern Jury Instructions 1.30; Huddleston v.
United States, 485 U.S. 681, 691-692 (1988).




1
 Defendants object to the introduction of evidence related to other instances in which force
was used to affect an arrest and in which Plaintiffs claim that force was excessive.
However, in the event such evidence is admitted, Defendants request the above limiting
instruction be given pursuant to Fed. R. Evid. 404(b).
                                             22
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 23 of 62




                     REQUESTED JURY INSTRUCTION NO. 15

                       Unreasonable Seizure and Excessive Force
                        Compensatory and Nominal Damages

       If you find for Defendants on Plaintiffs’ claims, you need not consider Plaintiffs’

damages, if any. If you find for Plaintiffs on any or all of their claims for unreasonable

seizure and/or excessive force, you must determine Plaintiffs’ damages. Plaintiffs have the

burden of proving damages by a preponderance of the evidence. Damages means the

amount of money that will reasonably and fairly compensate Plaintiffs for the deprivation

of Isaiah Mark Lewis’ civil rights proximately caused by Defendants. Damages may not

be based on speculation or sympathy. They must be based on the evidence presented at

trial and only that evidence.

       You should consider the following elements of damage to the extent you find them

proved by a preponderance of the evidence, and no others:

       1. The reasonable cost of Isaiah Mark Lewis’ medical and burial expenses;

       2. Loss by Plaintiffs of Isaiah Mark Lewis’ anticipated services and support;

       3. Loss by Plaintiffs of companionship and love of Isaiah Mark Lewis;

       4. Destruction of the parent-child relationship; and

       5. Loss of monies expended by Plaintiffs in the support, maintenance and education
       of Isaiah Mark Lewis.

       If you find for Plaintiffs, but you find that Plaintiffs have failed to prove actual

damages, you shall return an award of nominal damages not to exceed one dollar. The mere


                                            23
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 24 of 62




fact a constitutional deprivation has been shown to have occurred is an injury to the person

entitled to enjoy that right, even when no actual damages flow from the deprivation.


3B Fed. Jury Prac. & Instr. § 165.70 (5th ed.) (modified); OUJI 3d, Instruction 8.2
(modified)




                                            24
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 25 of 62




                   REQUESTED JURY INSTRUCTION NO. 16

                                Assault – Definition

      An assault is any willful and unlawful attempt or offer to do a bodily hurt to

another with force or violence. A person intends to put another in apprehension of a

harmful contact if he purposely does any act to place the other in such apprehension,

or acts with knowledge that such apprehension will probably result.


OUJI-CR 4-2; OUJI 2d., Instruction 19.3




                                          25
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 26 of 62




                   REQUESTED JURY INSTRUCTION NO. 17

                                  Battery – Definition

      A battery is any willful and unlawful use of force or violence upon the person

of another. A person intends to commit a battery if he acts for the purpose of making

a harmful contact with another.

OUJI-CR 4-3; OUJI 2d., Instruction 19.8




                                          26
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 27 of 62




                      REQUESTED JURY INSTRUCTION NO. 18

                                       Self Defense

       Defendant City of Edmond is not liable to Plaintiffs on their state law claim of

negligent use of force by either Defendant police officer Milo Box or Defendant police

officer Denton Scherman if the affirmative defense of self-defense is established. This

defense is established if you find both of the following:

       1.     Defendant police officer Milo Box and Defendant police officer Denton

Scherman honestly and reasonably believed (although perhaps mistakenly) that under the

circumstances it was necessary for each of them to use force to protect themselves against

an actual or apparent threatened, harmful contact; and

       2.     Defendant police officer Milo Box and Defendant police officer Denton

Scherman used no more force than an ordinary police officer would have used under the

same or similar circumstances to protect himself or others against the actual or apparent

threatened contact.



OUJI 2d., Instruction No. 19.14 (modified)




                                             27
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 28 of 62




                     REQUESTED JURY INSTRUCTION NO. 19

                                     Necessary Force

       Any necessary force may be used to protect from wrongful injury to the person or

property of one’s self, or of a wife, husband, child, parent or other relative, or member of

one’s family, or of a ward, servant, master, or guest.



OUJI 2d., Instruction No. 19.16




                                             28
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 29 of 62




                    REQUESTED JURY INSTRUCTION NO. 20


                                Scope of Employment

      An employee is acting within the scope of his employment if he is engaged in the

work which has been assigned to him by his employer, or is doing that which is proper,

usual and necessary to accomplish the work assigned to him by his employer, or is doing

that which is customary within the particular trade or business in which the employee is

engaged.



OUJI 2d Instruction No. 6.7




                                          29
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 30 of 62




                     REQUESTED JURY INSTRUCTION NO. 21

                                      Proximate Cause

       An injury or damage is proximately caused by an act, or a failure to act, whenever

it appears from the evidence in the case that the act or omission played a substantial part in

bringing about or actually causing the injury or damage to plaintiff and that plaintiff's injury

or damage was either a direct result or a reasonably probable consequence of the act or

omission.



3B Fed. Jury Prac. & Instr. § 165.42 (5th ed.) (modified)




                                              30
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 31 of 62




                     REQUESTED JURY INSTRUCTION NO. 22

                   Burden of Proof -Preponderance of the Evidence

       When I say that a party must prove an element of his/its claim by a preponderance

of the evidence, I mean the evidence must establish that element is more likely so than not

so. In other words, a preponderance of the evidence means such evidence as, when

considered and compared with that opposed to it, has more convincing force and produces

in your minds a belief that what is sought to be proved is more likely true than not true.

       In determining whether any fact in issue has been proved by a preponderance of the

evidence in this case, you may, unless otherwise instructed, consider the testimony of all

witnesses, regardless of who may have called them, and all exhibits received into evidence,

regardless of who may have produced them.

       Plaintiffs have the burden of proving each and every element of Plaintiffs’ claims

by a preponderance of the evidence. If you find that plaintiffs have not proved any one of

the elements for a particular claim by a preponderance of the evidence, you must return a

verdict for Defendants on that claim. The Defendants are required to prove their affirmative

defenses by a preponderance of the evidence.



OUJI 3d, Instruction No. 3.1 (modified)




                                             31
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 32 of 62




                    REQUESTED JURY INSTRUCTION NO. 23

                                    Wanton Conduct

       An act is “wantonly” done, if done in a reckless or callous disregard or indifference

to the rights of one or more persons, including the injured person.



3B Fed. Jury Prac. & Instr. § 165.44 (5th ed.) (modified)




                                            32
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 33 of 62




                    REQUESTED JURY INSTRUCTION NO. 242

                                    Punitive Damages

       You may not award punitive damages against the City of Edmond. Neither are you

permitted to award punitive damages against Milo Box for conduct to which he was not a

party or for conduct in which he was not involved. Neither are you permitted to award

punitive damages against Denton Scherman for conduct to which he was not a party or for

conduct in which he was not involved.

Ninth Circuit Civil Jury Instruction No. 5.5 (2007) (modified)




2
  Defendants object to the giving of any punitive damage instruction. However, in the event
the Court so instructs, Defendants submit this instruction and do not object to its contents.
                                             33
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 34 of 62




                    REQUESTED JURY INSTRUCTION NO. 253

                      Unreasonable Seizure and Excessive Force

                                    Punitive Damages

       The law permits the jury under certain circumstances to award a plaintiff punitive

damages in order to punish the defendant for some extraordinary misconduct and to serve

as an example or warning to others not to engage in such conduct.

       If you find in favor of Plaintiffs and against Defendant police officer Milo Box or

Defendant police officer Denton Scherman and if you find the conduct of Milo Box or

Denton Scherman as submitted in Instruction Number 8 was recklessly and callously

indifferent to Isaiah Mark Lewis’ constitutional rights, then, in addition to any other

damages to which you find Plaintiffs entitled, you may, but are not required to, award

Plaintiffs an additional amount as punitive damages if you find it is appropriate to punish

Defendant police officer Milo Box or Defendant police officer Denton Scherman, or deter

Defendant police officer Box or Defendant police officer Scherman and others from like

conduct in the future. Whether to award plaintiff punitive damages and the amount of those

damages are within your sound discretion.



3B Fed. Jury Prac. & Instr. § 165.71 (5th ed.)



3
 Defendants object to the giving of any punitive damage instruction. However, in the
event the Court so instructs, Defendants submit this instruction and do not object to its
contents.
                                            34
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 35 of 62




                     REQUESTED JURY INSTRUCTION NO. 26

                              Avoidance of Double Recovery

       If you find Defendants violated more than one of Isaiah Mark Lewis’ constitutional

rights, Plaintiffs are entitled to be compensated for the injuries Plaintiffs’ and/or Isaiah

Mark Lewis actually suffered. Thus, if the Defendants violated more than one of Isaiah

Mark Lewis’ rights, but the resulting injury was no greater than it would have been had

Defendant police officers violated only one of those rights, you should award an amount

of compensatory damages no greater than you would award if Defendant police officers

had violated only one of Isaiah Mark Lewis’ rights.

       However, if Defendants violated more than one of Isaiah Mark Lewis’ rights and

you can identify separate injuries resulting from the separate violations, you should award

an amount of compensatory damages equal to the total of the damages you believe will

fairly and justly compensate Plaintiffs for the separate injuries Plaintiffs and/or Isaiah Mark

Lewis have suffered.



3B Fed. Jury Prac. & Instr. § 165.73 (5th ed.)




                                              35
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 36 of 62




                     REQUESTED JURY INSTRUCTION NO. 27

                 Municipal Liability – Failure to Supervise & Control

       Plaintiffs claim that Isaiah Mark Lewis died as a result of Defendant City of

Edmond's failure to properly supervise and control its officers and that this alleged failure

can be considered to be the official policy of Defendant City of Edmond. Your verdict will

be for Plaintiffs and against Defendant City of Edmond only if you first find that Isaiah

Mark Lewis suffered a violation of his constitutional right to be free from excessive force

or his constitutional right to the equal protection of the laws. If you so find, before you can

find for Plaintiffs and against Defendant City of Edmond, you must also find:

       First: That the use of force arose under circumstances that constituted a usual and

recurring situation with which police officers must deal;

       Second: That Edmond’s inadequate supervision or control demonstrated a

deliberate indifference on the part of the Chief of Police and/or City Manager toward

persons with whom Edmond officers come into contact; and

       Third: That a direct causal link exists between the constitutional deprivation(s) and

the inadequate supervision or control.



Allen v. Muskogee, 119 F. 3d 837, 841-42 (10 Cir. 1997); Lewis v. Board of Sedgwick
Co. Comm., 140 F. Supp.2d 1125, 1132 (D. Kan. 2001).




                                              36
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 37 of 62




                     REQUESTED JURY INSTRUCTION NO. 28

                     Equal Protection Claim – Race Discrimination

       In this case, Plaintiffs claim that Defendant City of Edmond intentionally

discriminated against Isaiah Mark Lewis because of his race in violation of Isaiah Mark

Lewis’ constitutional rights protected by the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution.

       Defendant City of Edmond denies Plaintiffs’ claim and asserts that it acted in an

objectively reasonable manner under the circumstances without regard to Isaiah Mark

Lewis’ race.

       The Fourteenth Amendment’s Equal Protection Clause prohibits discrimination

against citizens on the basis of race.

       To succeed on their claim against Defendant City of Edmond, Plaintiffs must prove

each of the following facts by a preponderance of the evidence:

       First: Defendant Milo Box or Defendant Denton Scherman intentionally

discriminated against Isaiah Mark Lewis because of his race;

       Second: Such intentional discrimination was the result of a “policy or custom” of

Defendant City of Edmond; and

       Third: Isaiah Mark Lewis died because of Defendant City of Edmond’s “policy or

custom.”

       A “policy or custom” includes a:


                                           37
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 38 of 62




       (a) rule or regulation enacted, adopted, or ratified by City of Edmond;

       (b) policy statement or decision that City of Edmond’s policymakers

       made; or

       (c) practice or course of conduct that is so widespread that it has

       acquired the force of law – even if the practice has not been formally

       approved. You may find that a “policy or custom” existed if there

       was a practice that was so persistent, widespread, or repetitious that

       City of Edmond’s policymaker[s] either knew about it, or should have

       known about it.

       Police Chief JD Younger and City Manager Larry Stevens are City of Edmond’s

“policymakers.”

       If Plaintiffs fail to prove any of these elements, your verdict should be for the

Defendant City of Edmond on this claim.

       If you find that Plaintiffs have proved each element of their claim against the City

of Edmond, you must decide the issue of Plaintiffs’ damages. If Plaintiffs failed to prove

any of the necessary elements against Defendant City of Edmond, then you must decide

the issue in favor of Defendant City of Edmond and you do not need to consider damages.


Civil Pattern Jury Instructions for the 11th Circuit, Instruction No. 4.4 (modified)




                                             38
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 39 of 62




                      REQUESTED JURY INSTRUCTION NO. 29

                             Negligence – Elements of Liability

      Parties claiming damages have the burden of proving each of the following

propositions:

                First, that they have sustained injury;

                Second, that the party from whom it seeks to recover was negligent;


                And, third, that such negligence was a direct cause of the injury sustained by

                the claiming parties.




OUJI 3d, Instruction No. 9.1 (modified)




                                               39
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 40 of 62




                    REQUESTED JURY INSTRUCTION NO. 30

                                  Negligence - Defined

       Since Plaintiffs’ state law tort claim against the City of Edmond is based on the

theory of negligence, you must understand what the terms “negligence” and “ordinary

care” mean in the law with reference to this case.

       “Negligence” is the failure to exercise ordinary care to avoid injury to another’s

person or property. “Ordinary care” is the care which a reasonably careful person would

use under the same or similar circumstances. The law does not say how a reasonably careful

person would act under those circumstances. That is for you to decide. Thus, under the

facts in evidence in this case, if a party or Isaiah Mark Lewis failed to do something which

a reasonably careful person would do, or did something which a reasonably careful person

would not do, such party would be negligent or Isaiah Mark Lewis would be contributorily

negligent.




OUJI 3d, Instruction No. 9.2 (modified)
.




                                            40
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 41 of 62




                    REQUESTED JURY INSTRUCTION NO. 31

                                   Assumption of Risk

       If Isaiah Mark Lewis assumed the risk of injury, Defendant City of Edmond was

relieved of its legal duty and cannot be charged with negligence.

       Isaiah Mark Lewis assumed the risk of injury resulting from Milo Box’s and/or

Denton Scherman’s negligence if he voluntarily exposed himself to injury with knowledge

and appreciation of the danger and risk involved. To establish this defense, Defendant City

of Edmond must show by the weight of the evidence that:

              1. Isaiah Mark Lewis knew of the risk and appreciated the degree of danger;

              2. Isaiah Mark Lewis had the opportunity to avoid the risk;

              3. Isaiah Mark Lewis acted voluntarily; and

              4. Isaiah Mark Lewis’ actions were the direct cause of his injury.




OUJI 3d, Instruction No. 9.14 (modified); Thomas v. Holliday, 1988 OK 116, 764 P.2d

165.




                                            41
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 42 of 62




                     REQUESTED JURY INSTRUCTION NO. 32

                  Comparative Negligence: One Defendant – Definition

       As a part of its defense, Defendant City of Edmond first denies that any negligence

on its part was the direct cause of the occurrence involved in this lawsuit and any resulting

injuries to Plaintiffs. Defendant City of Edmond further contends that if, however, the jury

should find that it was negligent to some degree, then it is its contention that Isaiah Mark

Lewis’ own negligence exceeded Milo Box’s and/or Denton Scherman’s negligence, so as

to prevent any recovery by Plaintiffs in this lawsuit. To establish this defense, Defendant

City of Edmond must show by the greater weight of the evidence that Isaiah Mark Lewis

was negligent and his negligence was a direct cause of his injury.

       Under the law you are to compare the percentage (0%-100%) of negligence of Isaiah

Mark Lewis, if any, with the percentage (0%-100%) of negligence of Defendant City of

Edmond, if any.

       The law provides that contributory negligence, which means the negligence of

Isaiah Mark Lewis, shall not bar recovery of damages unless such negligence of Isaiah

Mark Lewis is of a greater degree, established by percentage, than the negligence of

Defendant City of Edmond. The percentage (0%-100%) of negligence you find for Isaiah

Mark Lewis and Defendant City of Edmond should be stated in the appropriate verdict

form, unless you find that Isaiah Mark Lewis or Defendant City of Edmond was free from

negligence.
                                             42
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 43 of 62




OUJI 3d, Instruction No. 9.18 (modified)




                                           43
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 44 of 62




                     REQUESTED JURY INSTRUCTION NO. 33

                                HOMICIDE – DEFINED

       Because there has been evidence presented that the Medical Examiner determined

the Manner of Death to be “Homicide”, it is important for you to know what “homicide”

means in this context.

       Homicide is the killing of one human being by the act of another. It is the act of a

human being in taking away the life of another human being. The term “homicide” is

neutral; while it describes the act, it pronounces no judgment on its moral or legal quality.

“Homicide” is not synonymous with “murder”. They are not the same.



Black’s Law Dictionary, 5th Edition




                                             44
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 45 of 62




                      REQUESTED JURY INSTRUCTION NO. 34

 EMPLOYER AND EMPLOYEE- ONLY EMPLOYER SUED- NO ISSUE AS TO
    RELATIONSHIP- ACTS OF EMPLOYEE AS ACTS OF EMPLOYER

      Milo Box and Denton Scherman were the employees of the City of Edmond at and

before the time of this occurrence. Therefore, an act or omission of Milo Box or Denton

Scherman within the scope of employment at the time was in law the act or omission of

the City of Edmond.



OUJI 3d, Instruction No. 7.2




                                          45
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 46 of 62




                     REQUESTED JURY INSTRUCTION NO. 35

       Verdict Forms (Negligence), Comparative, One Defendant – Directions

       If you find the occurrence with which this lawsuit is concerned was directly caused

by the contributory negligence of Isaiah Mark Lewis, and not by the negligence on the part

of Defendant City of Edmond, or, if you find that Plaintiffs have failed to prove Defendant

City of Edmond was negligent, then you shall use the appropriate verdict form and find in

favor of Defendant City of Edmond.

       If you find that the occurrence with which this lawsuit is concerned was directly

caused by the negligence of Defendant City of Edmond and the contributory negligence of

Isaiah Mark Lewis, then you shall use the appropriate verdict form and determine the

percentages of their negligence. You will note that this verdict form first requires that you

fill in some percentage of negligence for both Isaiah Mark Lewis and the Defendant City

of Edmond. These percentages must total one hundred percent (100%). If the figure you

fill in as the percentage of negligence of Isaiah Mark Lewis is greater than the figure that

you insert as the percentage of negligence of Defendant City of Edmond, the Plaintiffs are

not entitled to recover any damages. In this event, you need not fill in the space provided

for the amount of Plaintiffs’ damages, and you should sign and return the verdict.

       If, on the other hand, the figure you fill in as the percentage of negligence of Isaiah

Mark Lewis is equal to or smaller than the one you insert as the percentage of negligence

of Defendant City of Edmond, then you shall proceed, as the verdict form directs, to fill in


                                             46
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 47 of 62




the total amount of damages which you find were sustained by Plaintiffs. As the verdict

form advises, in determining this damages figure, you should completely disregard the

respective percentages of negligence which you have fixed for Isaiah Mark Lewis and

Defendant City of Edmond. When you have filled in this damages figure, you should then

properly sign and return the verdict.

       You are instructed, in this latter event, that whatever dollar amount you insert as the

damages sustained by Plaintiffs will be reduced by the Court by that percentage of

negligence which you have attributed to Isaiah Mark Lewis.




OUJI 3d, Instruction No. 9.27 (modified); OUJI 3d, Instruction 9.33 (modified)




                                             47
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 48 of 62




                    REQUESTED JURY INSTRUCTION NO. 364

                                        VERDICT

                Federal Civil Rights/§1983 Claims Against Defendants

       1. On Plaintiffs’ claim against Defendant police officer Milo Box for an

unreasonable seizure by way of the use of a taser, we find in favor of (check one):

       [ ] Plaintiffs or [ ] Defendant Milo Box

       2. If you found in favor of Plaintiffs on question 1, answer this question. If you

found in favor of Defendant Milo Box, skip this question and proceed to question 3.

       On Plaintiffs’ claim that a policy or practice of the City of Edmond caused an

unreasonable seizure by way of the use of a taser, we find in favor of (check one):

       [ ] Plaintiffs or [ ] City of Edmond

       3. On Plaintiffs’ claim against Defendant police officer Denton Scherman for an

unreasonable seizure by way of the use of a firearm, we find in favor of (check one):

       [ ] Plaintiffs or [ ] Defendant Denton Scherman

       4. If you found in favor of Plaintiffs on question 3, answer this question. If you

found in favor of Defendant Denton Scherman, skip this question and proceed to question

5.




4
  Defendants object to the inclusion of punitive damage instructions/interrogatories on the
verdict form. However, in the event the Court so instructs, Defendants submit this verdict
form and do not object to its contents.
                                             48
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 49 of 62




       On Plaintiffs’ claim that a policy or practice of the City of Edmond caused an

unreasonable seizure by way of the use of a firearm, we find in favor of (check one):

       [ ] Plaintiffs or [ ] City of Edmond

       5. On Plaintiffs’ claim against Defendant police officer Milo Box for excessive

force, we find in favor of (check one):

       [ ] Plaintiffs or [ ] Defendant Milo Box

       6. If you found in favor of Plaintiffs on question 5, answer this question. If you

found in favor of Defendant Milo Box, skip this question and proceed to question 7.

       On Plaintiffs’ claim that a policy or practice of the City of Edmond caused the use

of excessive force, we find in favor of (check one):

       [ ] Plaintiffs or [ ] City of Edmond

       7. On Plaintiffs’ claim against Defendant police officer Denton Scherman for

excessive force, we find in favor of (check one):

       [ ] Plaintiffs or [ ] Defendant Denton Scherman

       8. If you found in favor of Plaintiffs on question 7, answer this question. If you

found in favor of Defendant Denton Scherman, skip this question and move to question 9.

       On Plaintiffs’ claim that a policy or practice of the City of Edmond caused the use

of excessive force, we find in favor of (check one):

       [ ] Plaintiffs or [ ] City of Edmond




                                              49
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 50 of 62




       9. On Plaintiffs’ claim that a policy or practice of the City of Edmond caused the

violation of Isaiah Mark Lewis’ 14th Amendment Equal Protection rights, we find in favor

of (check one):

       [ ] Plaintiffs or [ ] City of Edmond

STOP. If none of the above findings are in favor of Plaintiffs, your deliberations are

complete. The foreperson you have elected should sign the bottom of this verdict form

and notify the bailiff you have reached a verdict. If, however, any of the above

findings are in favor of Plaintiffs, complete the following paragraphs.

       9. We find Plaintiffs’ actual damages to be:

       $___________ [stating the amount, or if you find that Plaintiffs’ damages have no

monetary value, set forth a nominal amount such as $1.00].

You may not award punitive damages against Defendant police officer Milo Box

unless you have first found against him on the particular claims above and awarded

Plaintiffs nominal or actual damages.

       10. If you found in favor of Plaintiffs on question 1 or question 5, answer this

question. If you found in favor of Defendant Milo Box on questions 1 or 5, skip this

question.

       On Plaintiffs’ claim that Defendant police officer Milo Box acted with reckless

indifference to Isaiah Lewis’ constitutional rights, in violation of 42 U.S.C. § 1983, we find

in favor of (check one):


                                              50
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 51 of 62




       [ ] Plaintiffs or [ ] Defendant Milo Box

You may not award punitive damages against Defendant police officer Denton

Scherman unless you have first found against him on the particular claims above and

awarded Plaintiffs nominal or actual damages.

       11. If you found in favor of Plaintiffs on question 3 or question 7, answer this

question. If you found in favor of Defendant Denton Scherman on questions 3 or 7, skip

this question.

       On Plaintiffs’ claim that Defendant police officer Denton Scherman acted with

reckless indifference to Isaiah Lewis’ constitutional rights, in violation of 42 U.S.C. §

1983, we find in favor of (check one):

       [ ] Plaintiffs or [ ] Defendant Denton Scherman



Dated: _______________________, 2021.
Signed: ____________________________
       Jury Foreperson




                                            51
         Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 52 of 62




                    REQUESTED JURY INSTRUCTION NO. 375


                       Punitive Damages –Second Stage—Milo Box

       Ladies and Gentlemen of the jury, you have found in favor of Plaintiffs and granted

them actual damages, and you have also found by a separate verdict that Defendant police

officer Milo Box acted with reckless disregard of the rights of others.

       You may now, in addition to actual damages, grant the Plaintiffs punitive damages

in such sum as you reasonably believe will punish Defendant Milo Box and be an example

to others.

       Punitive damages are not to be considered as compensation to Plaintiffs, but as

punishment to Defendant Milo Box, and as an example to others to deter them from like

conduct. The law does not require you to award punitive damages, and if you do so, you

must use sound reason in setting the amount. You should be aware that the purpose of

punitive damages is to punish and not destroy a defendant.

       You may not use punitive damages to punish Defendant Milo Box directly on

account of harms that Defendant Milo Box may have caused to others. Similarly, you may

not punish Milo Box for conduct to which he was not a party, nor for conduct with which

he was not involved.




5
 Defendants object to the giving of any punitive damage instruction. However, in the
event the Court so instructs, Defendants submit this instruction and do not object to its
contents.
                                            52
           Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 53 of 62




       In determining the amount of punitive damages, you may consider the following

factors:

       1. The seriousness of the hazard to the public arising from defendant's misconduct;

       2. The profitability of the misconduct to defendant;

       3. How long the conduct lasted and whether it is likely to continue;

       4. Whether there were attempts to conceal the misconduct;

       5. How aware defendant was of the conduct and its consequences and how aware

defendant was of the hazard and of its excessiveness;

       6. The attitude and conduct of defendant upon finding out about the misconduct;

       7. The financial condition of defendant];

       In no event should the punitive damages exceed the greater of $100,000.00 or the

amount of actual damages you have previously awarded.



OUJI 2d, Instruction No. 5.9




                                            53
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 54 of 62




                     REQUESTED JURY INSTRUCTION NO. 386


                 Punitive Damages –Second Stage—Denton Scherman

       Ladies and Gentlemen of the jury, you have found in favor of Plaintiffs and granted

them actual damages, and you have also found by a separate verdict that Defendant police

officer Denton Scherman acted with reckless disregard of the rights of others.

       You may now, in addition to actual damages, grant the Plaintiffs punitive damages

in such sum as you reasonably believe will punish Defendant Denton Scherman and be an

example to others.

       Punitive damages are not to be considered as compensation to Plaintiffs, but as

punishment to Defendant Denton Scherman, and as an example to others to deter them

from like conduct. The law does not require you to award punitive damages, and if you do

so, you must use sound reason in setting the amount. You should be aware that the purpose

of punitive damages is to punish and not destroy a defendant.

       You may not use punitive damages to punish Defendant Denton Scherman directly

on account of harms that Defendant Denton Scherman may have caused to others.

Similarly, you may not punish Denton Scherman for conduct to which he was not a party,

nor for conduct with which he was not involved.




6
 Defendants object to the giving of any punitive damage instruction. However, in the
event the Court so instructs, Defendants submit this instruction and do not object to its
contents.
                                            54
           Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 55 of 62




       In determining the amount of punitive damages, you may consider the following

factors:

       1. The seriousness of the hazard to the public arising from defendant's misconduct;

       2. The profitability of the misconduct to defendant;

       3. How long the conduct lasted and whether it is likely to continue;

       4. Whether there were attempts to conceal the misconduct;

       5. How aware defendant was of the conduct and its consequences and how aware

defendant was of the hazard and of its excessiveness;

       6. The attitude and conduct of defendant upon finding out about the misconduct;

       7. The financial condition of defendant;

       In no event should the punitive damages exceed the greater of $100,000.00 or the

amount of actual damages you have previously awarded.



OUJI 2d, Instruction No. 5.9




                                            55
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 56 of 62




                    REQUESTED JURY INSTRUCTION NO. 397

                                       VERDICT

                     Punitive Damages –Second Stage—Milo Box


We find punitive damages against Defendant Milo Box in the amount of:

      $___________




7
 Defendants object to any punitive damage verdict form being given to the jury. However,
in the event the Court provides the jury a punitive damage verdict form, Defendants submit
this form and do not object to its contents.
                                             56
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 57 of 62




                    REQUESTED JURY INSTRUCTION NO. 408

                                       VERDICT

                Punitive Damages –Second Stage—Denton Scherman


We find punitive damages against Defendant Denton Scherman in the amount of:

      $___________




8
 Defendants object to any punitive damage verdict form being given to the jury. However,
in the event the Court provides the jury a punitive damage verdict form, Defendants submit
this form and do not object to its contents.
                                             57
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 58 of 62




                    REQUESTED JURY INSTRUCTION NO. 41

       In addition to the federal civil rights claims brought by Plaintiffs, Plaintiffs have

also sued Defendant City of Edmond under state law. Plaintiffs claim that Defendant City

of Edmond is liable for the negligent conduct of its officers, Defendant Milo Box and

Defendant Denton Scherman.

       Such claim is governed by the Oklahoma Governmental Tort Claims Act. The

elements of the state law negligence claim are different than the elements that must be

proved on the civil rights claims, as was explained in the preceding instructions. And, such

claim can only be brought against Defendant City of Edmond and it cannot be brought

against Defendant Milo Box and Defendant Denton Scherman as a matter of law.



51 O.S. § 151 et seq.




                                            58
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 59 of 62




                     REQUESTED JURY INSTRUCTION NO. 42

                                VERDICT – NEGLIGENCE

       1. On Plaintiffs’ state law negligence claim against Defendant City of Edmond, we

find in favor of (check one):

       [ ] Plaintiffs or [ ] Defendant City of Edmond

       If you found in favor of Defendant City of Edmond, your deliberations on the state

law negligence claims are concluded.

       If you found in favor of Plaintiffs on the state law negligence claim, you must

determine the reasonable amount to compensate Plaintiffs for their damages and fill the

number in the space below. You are instructed that the amount awarded cannot exceed the

sum of One Hundred Twenty-Five Thousand dollars ($125,000.00).

With respect to the state law negligence claim, we find Plaintiffs’ actual damages to be:

       $___________ [stating the amount, not to exceed $125,000.00]



Dated: _______________________, 2021.
Signed: ____________________________
       Jury Foreperson




                                            59
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 60 of 62




                    REQUESTED JURY INSTRUCTION NO. 43

                    VERDICT – COMPARATIVE NEGLIGENCE

       1.     Isaiah Mark Lewis’ contributory negligence       ___________%

       2.     Defendant City of Edmond’s negligence            ___________%

       The following shall be answered only if the percentage of Isaiah Mark Lewis’

contributory negligence is equal to or of lesser percentage than the negligence of Defendant

City of Edmond.

       3.     We find the dollar amount of actual damages sustained by Plaintiffs, without

regard to the percentages of contributory negligence of Isaiah Mark Lewis and the

negligence of Defendant City of Edmond is the sum of $___________. You are instructed

that the amount awarded cannot exceed the sum of One Hundred Twenty-Five Thousand

dollars ($125,000.00). This dollar amount will be reduced by the judge by the percentage

established in Item 1 above.

Dated: _______________________, 2021.
Signed: ____________________________
       Jury Foreperson




                                            60
Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 61 of 62




                                       Respectfully submitted,

                                       s/     B.       Taylor      Clark
                                       Richard Hornbeek, OBA # 10855
                                       B. Taylor Clark, OBA # 22524
                                       Hornbeek Vitali & Braun, PLLC
                                       3711 North Classen Boulevard
                                       Oklahoma City, OK 73118
                                       (405) 236-8600 Telephone
                                       (405) 236-8602 Facsimile
                                       hornbeek@hvblaw.com
                                       clark@hvblaw.com
                                       Attorneys for City of Edmond
                                       s/ Cody J. Cooper

                                       electronically signed and filed
                                       with permission
                                       Cody J. Cooper, OBA # 31025
                                       Phillips Murrah, P.C.
                                       Corporate Tower, Thirteenth
                                       Floor
                                       101 North Robinson
                                       Oklahoma City, OK 73102
                                       cjcooper@phillipsmurrah.com
                                       (405) 235-4100 Telephone
                                       (405) 235-4133 Facsimile
                                       Counsel for Defendants Police Sgt.
                                       Milo Box and Police Officer
                                       Denton Scherman




                             61
        Case 5:19-cv-00489-R Document 100 Filed 07/02/21 Page 62 of 62




                                    CERTIFICATE OF SERVICE

       This is to certify that on the 2nd day of July, 2021, I electronically transmitted the

attached document to the Clerk of Court using the ECF System for filing and transmittal

of a Notice of Electronic Filing to the following ECF registrants:

David J. Batton
dave@dbatttonlaw.com
battonlaw@coxinet.net
Attorney for Plaintiffs

Andrew M. Stroth
Carlton Odim
astroth@actioninjurylawgroup.com
carlton@actioninjurylawgroup.com
Attorneys for Plaintiffs

Woodrow K. Glass
Geoffrey A. Tabor
woody@wardglasslaw.com
geoffrey@wardglasslaw.com
Attorneys for Plaintiffs



                                                  s/ B. Taylor Clark
                                                  B. Taylor Clark




                                             62
